Title: To Thomas Jefferson from John Davis, 1 September 1807
From: Davis, John
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Petersburg, Virginia, September 1, 1807.
                        
                        I take the liberty to send you a Latin Pamphlet which I have lately published, partly borrowed, & partly
                            original. I am now cultivating the Greek language day & night. Of Greek letters says that benefactor Professor Dalzel,
                                quibus apud nos deficientibus, citò deficiet omnis doctrina politior;
                                iisdem vigentibus, omnes etiam artes, quae ad humanitatem pertinent, unà vigebunt. I love this enthusiasm.
                        I have young gentlemen of this place under my tuition, who, at twelve years of age, know all Horace’s Odes ad
                                unquem; in some measure owing to the pains I take with them, but
                            more to their own genius: Virginia is the soil of genius.
                        I have been informed that my Life of Chatterton has made its appearance in London, &  is “highly praised by
                            the Reviewers.” If I err not, an animated portrait of the
                            transcendant boy is prefixed to the Volume. Sic oculos, sic illa manus, sic ora
                                ferebat. I am, Sir, with perfect respect, Your most obedient Servant
                        
                            John Davis.
                        
                    